Name: Commission Regulation (EC) No 2131/96 of 6 November 1996 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice
 Type: Regulation
 Subject Matter: consumption;  tariff policy;  trade;  EU finance;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|31996R2131Commission Regulation (EC) No 2131/96 of 6 November 1996 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice Official Journal L 285 , 07/11/1996 P. 0006 - 0008COMMISSION REGULATION (EC) No 2131/96 of 6 November 1996 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (1), and in particular Article 11 (2) and (4) thereof,Whereas, in order to simplify the administration relating to the calculation of the import duties provided for in Commission Regulation (EC) No 1503/96 (2), import duties taking account of the average representative cif import prices for rice in bulk noted over a period of two weeks should be established in the rice sector every two weeks on a Wednesday and on the last working day of March, April, May, June and August;Whereas it has transpired that the prices of certain varieties of Pakistani Basmati rice, in particular grade I Kernel Basmati and Super Basmati, are around the same level as the price of Basmati rice originating in India; whereas the Pakistani authorities have indicated that around 9 000 tonnes of these qualities are available for export to the Community; whereas the certificate of authenticity provided for in Annex I to Regulation (EC) No 1503/96 will from now on be granted only for these qualities; whereas, therefore, the reduction in import duties for Pakistani rice thus certified should be aligned with that for Basmati rice of Indian origin; whereas the Commission will closely follow market trends and may propose appropriate amendments on the basis of those trends;Whereas, however, it is no longer appropriate to grant the present reduction of ECU 50 per tonne for Pakistani rice which has not been thus certified, given that the average market price for these types of rice is not generally substantially different from the established representative price;Whereas, in the interests of clarity, Commission Regulation (EEC) No 81/92 of 15 January 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety (3), as amended by Regulation (EC) No 2123/95 (4), should be repealed, since it no longer has a legal basis; whereas, however, its provisions as regards the issuing of certificates of authenticity for this type of rice should be set out in this Regulation;Whereas the application for an import licence and the import licence for Basmati rice must contain particular information to enable the quantities imported to be checked;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1503/96 is hereby amended as follows:1. in Article 4 (1):(a) the first subparagraph is replaced by the following:'1. The import duties for the products referred to in Article 3 shall be calculated every week but shall be fixed by the Commission every two weeks on a Wednesday and on the last working day of the months of March, April, May, June and August, in accordance with the method provided for in Article 5 and shall apply from the first working day following their fixing and the first day of the following month, respectively.`;(b) the third subparagraph is replaced by the following:'The fixing carried out on the last working day of the months of March, April, May and June shall be based on the intervention price for the following month which shall be subject to monthly increases in accordance with Article 3 (2) of Regulation (EC) No 3072/95.`;2. Article 4 (4) is repealed;3. the following Article is added:'Article 4 a1. Basmati rice originating in India and Basmati rice of the varieties 'Kernel Basmati` and 'Super Basmati` originating in Pakistan falling within CN codes ex 1006 20 17 and ex 1006 20 98 may benefit from a reduction in the import duty of ECU 250 per tonne.This amount may be revised in response to market trends, in particular as regards the quantities imported.2. Import licence applications and import licences for Basmati rice shall include:(a) in box 8, indication of the country of origin and the word 'yes` marked with a cross;(b) in box 20, one of the following:- Arroz aromÃ ¡tico de la variedad Basmati del cÃ ³digo NC 1006 20 17/1006 20 98- Aromatisk ris af sorten Basmati henhÃ ¸rende under KN-kode 1006 20 17/1006 20 98- Aromatischer Reis der Sorte Basmati des KN-Codes 1006 20 17/1006 20 98- Ã Ã ±Ã ¹Ã ¬Ã ¡Ã ´Ã ©Ã ªÃ ¼ Ã ±Ã ½Ã ¦Ã © Ã ´Ã §Ã ² Ã °Ã ¯Ã ©Ã ªÃ ©Ã «Ã Ã ¡Ã ² Basmati Ã ´Ã ¯Ã µ Ã ªÃ ¹Ã ¤Ã ©Ã ªÃ ¯Ã ½ Ã Ã  1006 20 17/1006 20 98- Aromatic rice of the Basmati variety falling within CN code 1006 20 17/1006 20 98- Riz aromatique de la variÃ ©tÃ © Basmati du code NC 1006 20 17/1006 20 98- Riso aromatico della varietÃ Basmati del codice NC 1006 20 17/1006 20 98- Aromatische Basmati-rijst van GN-code 1006 20 17/1006 20 98- Arroz aromÃ ¡tico da variedade Basmati do cÃ ³digo NC 1006 20 17/1006 20 98- CN-koodiin 1006 20 17/1006 20 98 kuuluvan Basmati-lajikkeen aromaattinen riisi- Aromatiskt ris av sorten Basmati med KN-nummer 1006 20 17/1006 20 98;(c) in box 24, one of the following:- Derecho de aduana reducido de 250 Ecu/t [Reglamento (CE) n ° 2131/96]- Told nedsat med 250 ECU/ton (Forordning (EF) nr. 2131/96)- Um 250 Ecu/t ermÃ ¤Ã igter Zollsatz (Verordnung (EG) Nr. 2131/96)- Ã Ã ¥Ã ©Ã ¹Ã ¬Ã Ã ­Ã ¯Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² Ã ªÃ ¡Ã ´Ã  250 Ecu Ã ¡Ã ­Ã  Ã ´Ã ¼Ã ­Ã ¯ [Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2131/96]- Reduced duty by 250 Ecu/t (Regulation (EC) No 2131/96)- Droit rÃ ©duit de 250 Ecu/t [RÃ ¨glement (CE) n ° 2131/96]- Dazio ridotto di 250 Ecu/t [Regolamento (CE) n. 2131/96]- Douanerecht verminderd met 250 ecu/t (Verordening (EG) nr. 2131/96)- Direito reduzido de 250 Ecu/t [Regulamento (CE) n º 2131/96]- Tulli alennettu 250 eculla tonnilta (Asetus (EY) N:o 2131/96)- NedsÃ ¤ttning av tull med 250 ecu/ton (FÃ ¶rordning (EG) nr 2131/96).3. The import licence application for Basmati rice shall be accompanied by:- proof that the applicant is a natural or legal person who has been engaged for at least 12 months in a commercial activity in the rice sector and who is registered in the Member State where the application is submitted,- a certificate of authenticity for the product issued by the competent bodies recognized by the Commission in the exporting country and listed in Annex III.4. The certificate of authenticity shall be drawn up on the form a specimen of which is shown in Annex II.The form shall have a format of approximately 210 Ã  297 millimetres. The original shall be drawn up on paper allowing any mechanical or chemical forgery to be detected.The forms shall be printed and completed in English.The original and the copies thereof shall be completed either using a typewriter or by hand. In the latter case, they must be completed in ink using block capitals.Each certificate of authenticity shall bear a serial number in the right-hand uppermost box. The copies shall bear the same number as the original.5. The body issuing the import licence shall keep the original of the certificate of authenticity and return a copy to the applicant.The certificate of authenticity shall be valid for ninety days from the date of its issue.It shall be valid only if the boxes have been properly completed and if it has been stamped in accordance with the instructions printed on it.6. Article 9 of Regulation (EEC) No 3719/88 (*) notwithstanding, the rights arising from the import licence shall not be transferable.7. The Member States shall forward to the Commission, by telex or fax, the following information:(a) not later than the second working day following their issue, the quantities of Basmati rice for which import licences have been issued, stating the date, CN code, country of origin and the names and addresses of the holders;(b) where licences are cancelled, not later than the second working day following the cancellation, the quantities for which the licences have been cancelled and the names and addresses of the holders of the licences cancelled;(c) on the last working day of the month following the month of release for free circulation, the quantities actually released for free circulation, broken down by CN code and country of origin.The above information must be forwarded separately from information on other applications for import licences in the rice sector and following the same procedures.8. Article 10 of Regulation (EC) No 1162/95 notwithstanding, the security for import licences for Basmati rice originating in India and Pakistan shall be ECU 275 per tonne.(*) OJ No L 331, 2. 12. 1988, p. 1.`4) The following Annex is added:'ANNEX IIICompetent bodies for the issue of the certificate of authenticity referred to in Article 4 a>TABLE>Article 2 Regulation (EEC) No 81/92 is hereby repealed. References to Regulation (EEC) No 81/92 in other Regulations shall be read as references to the comparable provisions of this Regulation.Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 27 November 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 329, 30. 12. 1995, p. 18.(2) OJ No L 189, 30. 7. 1996, p. 71.(3) OJ No L 10, 16. 1. 1992, p. 9.(4) OJ No L 212, 7. 9. 1995, p. 8.